Response to Amendment
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a storage device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “storing a set of instructions” without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a storage device (see Para. 39) is disclosed in Applicant’s specification as a semiconductor storage device such as ROM 424, EPROM, flash memory or any other computer-readable tangible storage device that can store a computer program and digital information.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-15, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria et al (US 20190164170 A1) in view of Moudy et al. (US 20160300135 A1).
In regard to claim 1, Kataria teaches a computing device comprising: a processor (Kataria, Fig. 2, Processing unit 16’); and a storage device (Kataria, Fig. 2, Memory 28’) storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising: receiving sensor data comprising video and audio that are captured during an interaction between a first individual and a second individual (Kataria, Para. 26-27, At 102 the system may receive input corresponding to a current interaction between the individual and at least one other individual, the input corresponding to the current interaction may include any information that can be used by the system to identify the individuals involved in the interaction, determine a sentiment associated with the interaction, or the like. The input may also be of any input form, for example, text based input, audio based input, video based input, or the like. Depending on the requirements of the system, input provided using a different modality may be converted to an input form used by the system. For example, if the system uses text for analysis, audio or video input may be converted to text input), wherein the sensor data is based on both the first individual and the second individual (Kataria, Para. 26-27, the input corresponding to the current interaction may include any information that can be used by the system to identify the individuals involved in the interaction, determine a sentiment associated with the interaction); determining a set of attributes associated with the interaction based on the received sensor data (Kataria, Para. 31, Determining a sentiment intent of the individual may also include identifying one or more attributes of the individual. For example, the system may identify that the user is communicating in a language other than a native language of the user, a geographic region of one or more individuals within the interaction, a department or group associated with the individual or other user, a culture of the individual or other user, or the like), the set of attributes comprising at least one of race and gender of the second individual (Kataria, Para. 32, Determining the sentiment intent may include comparing the current sentiment score to a collaboration score associated with a group of individuals having one or more attributes matching or similar to the individual. For example, a group of individuals may include the individuals that work in the same department as the user. As another example, the group of individuals may include individuals within the same age range or of the same gender as the user); detecting an implicit bias of the second individual based on a combination of the determined set of attributes and a bias profile (Kataria, Para. 31, each of or a combination of these attributes may be used in determining the sentiment intent of the individual. For example, if an individual is communicating in a language other than the native language of the individual, the communications may appear more direct or brief. However, this may not necessarily mean that the interaction is negative; Para. 34, Determining the sentiment intent, for example, whether the intent is positive, neutral, or negative, may be based upon a calculation by the system. In other words, the comparison of the current sentiment score to the average sentiment of the user and/or the collaboration score may include performing a calculation; Para. 36, Upon determining a current sentiment score and/or sentiment intent, the system may update the profile with the additional or new information); and generating an alert based on the detected implicit bias (Kataria, Para. 37, if the system identifies that a particular user keeps having negative sentiment intents, the system may generate or provide a notification to a manager or group leader indicating that the individual is having negative interactions).
Kataria does not teach sending the generated alert to the second individual in real-time.
However Moudy teaches sending the generated alert to the second individual in real-time (Moudy, Para. 199, an interference may be triggered if a user's current sentiment stays below a sentiment threshold for a predetermined period of time. In some cases, multiple sentiment thresholds may be implemented, for example, a first sentiment threshold that triggers a first type of interference (e.g., a courtesy notification with user information transmitted to the user's device 630), and a second lower sentiment threshold that triggers a second type of interference (e.g., a user intervention recommendation transmitted to an administrator device 630)).
Kataria and Moudy are analogous art because they both pertain to monitoring individual’s attitude toward another individual.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have initial notification being sent to the user (as taught by Moudy) in order to provide the user with a real time feedback before sending the notification to a manager.

In regard to claim 2, Kataria teaches the computing device of claim 1, wherein the determined set of attributes further comprises at least two of age, race, gender, religion, nationality, and disability of the first and second individuals (Kataria, Para. 31, the system may identify that the user is communicating in a language other than a native language of the user, a geographic region of one or more individuals within the interaction; Para. 32, Determining the sentiment intent may include comparing the current sentiment score to a collaboration score associated with a group of individuals having one or more attributes matching or similar to the individual. For example, a group of individuals may include the individuals that work in the same department as the user. As another example, the group of individuals may include individuals within the same age range or of the same gender as the user).

Kataria, Para. 19, The system may then determine a sentiment intent or attitude of the user by comparing the generated sentiment score or attitude score to the scores within the sentiment or personality profile of the user. By comparing the generated sentiment score or attitude score to the sentiment or personality profile, the sentiment intent can be biased based upon an overall personality of the individual or an attribute of the individual. The system may also compare the generated sentiment or attitude score to an average sentiment score or collaboration score associated with a group of individuals having an attribute matching or similar to the individual; Para. 23, the sentiment profile also identifies a sentiment, attitude, or personality of a person as directed at another identified individual. In other words, the sentiment profile reflects that a person may have an overall personality or sentiment and also that the person may have a particular attitude or sentiment towards another person or group of individuals).

In regard to claim 6, Kataria teaches the computing device of claim 1, wherein the bias profile defines one or more bias detection functions (Kataria, Para. 31, if an individual is communicating in a language other than the native language of the individual, the communications may appear more direct or brief. However, this may not necessarily mean that the interaction is negative. Accordingly, the system may take this attribute into account when determining the sentiment intent. As another example, when communicating with a user of another culture, the individual may communicate more formally to prevent miscommunications or misunderstandings. Again, this more formal communication may not mean that the interaction is negative. Accordingly, the system may take this attribute into account when determining the sentiment intent), each bias detection function outputting a score for a particular type of bias based on the determined set of attributes (Kataria, Para. 32, Determining the sentiment intent may include comparing the current sentiment score to a collaboration score associated with a group of individuals having one or more attributes matching or similar to the individual. For example, a group of individuals may include the individuals that work in the same department as the user. As another example, the group of individuals may include individuals within the same age range or of the same gender as the user).

In regard to claim 7, Kataria teaches the computing device of claim 1, wherein the generated alert is displayed on a display device of the computing device (Kataria, Fig. 2, display 24’; Para. 37, Providing feedback may include one or more indications or outputs. For example, the system may simply notify (e.g., provide a pop-up window, send a communication to the individual, etc.) the user of the sentiment intent associated with the current interaction. Providing feedback may also include providing feedback to a third party. For example, if the system identifies that a particular user keeps having negative sentiment intents, the system may generate or provide a notification to a manager or group leader indicating that the individual is having negative interactions).

In regard to claim 8, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
In regard to claim 9, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
In regard to claim 12, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.


In regard to claim 14, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
In regard to claim 15, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
In regard to claim 18, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.
In regard to claim 20, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 7 as stated above.


Claims 3, 4, 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria et al (US 20190164170 A1) in view of el Moudy et al. (US 20160300135 A1) and further in view of Kaliouby et al. (US 20200134295 A1).
In regard to claim 3, Combination of Kataria  and Moudy do not specifically teach the computing device of claim 1, wherein determining the set of attributes comprises identifying visual objects in the received sensor data.
However Kaliouby teaches determining the set of attributes comprises identifying visual objects in the received sensor data (Kaliouby, Para. 87, Classifiers can be used for many analysis applications including analysis of one or more faces. The use of classifiers can be the basis of analyzing the one or more faces for gender, ethnicity, and age; of detecting one or more faces in one or more videos).

Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have face recognition (as taught by Kaliouby) with the system of Kataria to provide analyzing of the one or more faces for gender, ethnicity, and age of detecting one or more faces in one or more videos.

In regard to claim 4, Combination of Kataria, Moudy, and Kaliouby teaches the computing device of claim 3, wherein the identified visual objects comprise facial features of the first and second individuals (Kaliouby, Para. 89, the detection of the first face, the second face, and multiple faces can include identifying facial landmarks, generating a bounding box, and predicting a bounding box and landmarks for a next frame, where the next frame can be one of a plurality of frames of a video containing faces. A first video frame 600 includes a frame boundary 610, a first face 612, and a second face 614. The video frame 600 also includes a bounding box 620. Facial landmarks can be generated for the first face 612. Face detection can be performed to initialize a second set of locations for a second set of facial landmarks for a second face within the video. Facial landmarks in the video frame 600 can include the facial landmarks 622, 624, and 626. The facial landmarks can include corners of a mouth, corners of eyes, eyebrow corners, the tip of the nose, nostrils, chin, the tips of ears, and so on).

In regard to claim 10, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
In regard to claim 11, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.

In regard to claim 16, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
In regard to claim 17, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria et al (US 20190164170 A1) in view of Moudy et al. (US 20160300135 A1) and further in view of Baughman et al. (US 20200334306 A1).
In regard to claim 19, Combination of Kataria and Moudy do not teach the computer-implemented method of claim 14, wherein determining the set of attributes further comprises determining thought processes and speech patterns based on auditory information in the received sensor data.
However Baughman teaches determining thought processes and speech patterns based on auditory information in the received sensor data (Baughman, Para. 116, A cognitive system can analyze conversation to derive emotional states. The conversation conducted between a mobile device user and a digital assistant can be further analyzed by a cognitive system. The cognitive system can utilize multiple services such as a (a) Voice Tone Analyzer that can measure the sound of the user's voice as they conduct a conversation with a digital assistant. This service considers tone of voice, speech patterns, speech speed, and so forth and (b) a Text Tone Analyzer that can measure the textual transcript of what a user said as they conduct a conversation with a digital assistant. This service analyzes word choice to perform linguistic analysis).

Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have cognitive system for deriving emotional state and speech patterns based on conversation (as taught by Baughman) resulting in predictable result of providing more attributes to consider when determining individual’s sentiment intent. 

Response to Arguments
Applicant's arguments filed on 03/02/2022 have been fully considered but they are not persuasive. In that remarks, applicant's argues in substance: 
Applicant argues: “Kataria generally relates to "a sentiment analysis tool that can determine a sentiment intent of a user with respect to a particular interaction based upon a personality or overall attitude of the individual." (See Kataria, paragraph [0018]). In stark contrast to claim 1, which generates an alert to a same individual who is being monitored (i.e., second individual), thereby facilitating the same individual to be vigilant in his or her interactions to avoid making biased decisions or exhibiting biased behaviors, in Kataria, an alert is not sent to an individual being monitored. Rather, an individual is monitored over time and a notification is sent to a manager or group leader when a pattern is identified over time. In this regard, Kataria specifically discloses that "if the system identifies that a particular user keeps having negative sentiment intents, the system may generate or provide a notification to a manager or group leader indicating that the individual is having negative interactions." (Kataria, paragraph [0037], emphasis added.)  Accordingly, Moudy merely states that it performs a comparison of one or more user sentiment values to sentiment thresholds and sends a “courtesy notification” or “user intervention recommendation” to a device 630. Moudy specifically discloses that device 630 is an

Examiner's Response: Examiner respectfully submits that the secondary ref of Moudy in combination with Kataria is being used to teach sending the generated alert to the second individual in real time (Moudy, Para. 199, an interference may be triggered if a user's current sentiment stays below a sentiment threshold for a predetermined period of time. In some cases, multiple sentiment thresholds may be implemented, for example, a first sentiment threshold that triggers a first type of interference (e.g., a courtesy notification with user information transmitted to the user's device 630), and a second lower sentiment threshold that triggers a second type of interference (e.g., a user intervention recommendation transmitted to an administrator device 630)). Moudy ref. clearly teaches a first notification being sent to the user device of the user who is being monitored as a courtesy notification so the user can try to improve him/herself. And if the current sentiment is lower than a second lower sentiment threshold then it triggers a second alert that goes to the administrator. And as explained in Para. 38 of the Moudy reference user devices are employee devices and administrator devices are supervisor devices (In different contexts of content distribution networks 100, user devices 106 and student devices and teacher devices in an educational network, employee devices and presentation devices in a company network, different gaming devices in a gaming network, etc. In some embodiments, user devices 106 and supervisor devices 110 may operate in the same physical location 107, such as a classroom or conference room, Para. 38).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689